FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALBERTO ANTONIO REYES,                           No. 11-72327

               Petitioner,                       Agency No. A092-293-926

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Alberto Antonio Reyes, a native and citizen of Panama, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8

U.S.C. § 1252. We review de novo questions of law. Ramirez-Villalpando v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 645 F.3d 1035, 1038 (9th Cir. 2011). We deny in part and dismiss in part

the petition for review.

      The BIA correctly determined that Reyes’ conviction under California

Health and Safety Code § 11378 constituted an aggravated felony which rendered

him statutorily ineligible for cancellation of removal. See 8 U.S.C.

§§ 1101(a)(43)(B); 1229b(a)(3); United States v. Strickland, 601 F.3d 963, 968-69

(9th Cir. 2010) (en banc).

      Reyes’ contention that the IJ abused her discretion in denying a continuance

is moot because his motion to vacate his criminal conviction was denied. See

Pedroza-Padilla v. Gonzales, 486 F.3d 1362, 1364 n.2 (9th Cir. 2007).

      We lack jurisdiction to review the agency’s denial of voluntary departure. 8

U.S.C. § 1252(a)(2)(B)(i).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                  11-72327